Name: Commission Implementing Regulation (EU) NoÃ 211/2012 of 12Ã March 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: energy policy;  tariff policy;  food technology
 Date Published: nan

 13.3.2012 EN Official Journal of the European Union L 73/1 COMMISSION IMPLEMENTING REGULATION (EU) No 211/2012 of 12 March 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) The product has the following composition (% by weight):  ethyl alcohol 70  gasoline 30 The product is transported in bulk. 2207 20 00 Classification is determined by the General Rules 1, 3(a) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 2207 and 2207 20 00. By application of General Rule 3(a), heading 2207 provides a more specific description in comparison to heading 3824 which provides a more general description. Therefore, classification under heading 3824 is excluded. The product is a simple mixture of ethyl alcohol and gasoline. The percentage level of gasoline in the product renders it unfit for human consumption but does not prevent the use of the product for industrial purposes (see also the HS Explanatory Notes to heading 2207, fourth paragraph). The product is therefore to be classified under CN code 2207 20 00 as a denatured ethyl alcohol.